Indian claim; attorney’s fee — allowance of. — In this case the following order was entered:
This case comes before the court on the petition of J ohn W. Cragun, attorney of record for the plaintiffs, Uintah and White River Bands of Ute Indians, filed October 21, 1963, pursuant to § 8 of the Act of June 28, 1938, 52 Stat. 1209, as amended, for an award of an attorney fee in the amount of $35,717.07, which is 10% of the judgment of $357,170.72 entered by the court on August 29,1963.
Upon the petition, together with its accompanying data, and the memorandum filed by the Assistant Attorney General, in which he states that the Department of the Interior “does not have sufficient knowledge of the case to make a recommendation as to the amount of attorney fee which should be awarded” and that the Department ox Justice has made a careful review of all pertinent information available as a result of which it “has concluded that it will not object to the allowance of the fee requested, within the limits prescribed by the contract of the attorney, if this Court finds the award of such a fee to be justified,” the court concludes that in view of the extensive work required of and performed by the attorney of record and his associates in the preparation and prosecution of these tribal claims, the allowance of attorneys’ fees in the maximum amount of ten percent of the recovery, as authorized by law, is reasonable and proper.
It is therefore found that there be allowed as reasonable and proper attorneys’ fees in the case the sum of thirty-five thousand seven hundred seventeen dollars and seven cents ($35,717.07) representing ten percent of the judgment entered in this case.
It xs so Ordered this seventeenth day of January, 1964.
By the Court.
Marvin Jones,

Chief Judge.